Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisling (US20120127657) in view of Ding (US20120103009).
Regarding claim 1, Keisling teaches a cooling system, comprising:
a first refrigerant circuit including a first evaporator coil in thermal communication with an air outtake flow to a heat load (Figures 3 and 7, evaporator 30, circuit 4003 which takes the form of the circuit in Figure 6, circuit 4100) and a first condenser in fluid communication with the first evaporator coil (Figure 6, 1300);
a second refrigerant circuit including a second evaporator coil in thermal communication with an air intake flow from the heat load (Figures 3 and 7, evaporator 23, circuit 4002, which takes the form of the circuit in Figure 6, circuit 4100) and a second condenser in fluid communication with the second evaporator coil (Figure 6, 1300),
the second evaporator coil disposed in airflow series with the first evaporator coil so that the air intake flow is fluidly coupled to the air outtake flow (Figures 3 and 7, air flows from 23 to 30),
a sing water loop (Figures 6 and 7, 4200, which constitutes one loop) in fluid communication with a free-cooling fluid cooler (Figure 7, 2151a-b and 2152a-b) and in fluid communication with the first condenser and the second condenser (Figures 6 and 7, 4200 is used to cool 1300 in both 4002 and 4003),
a single chiller loop (Figures 6 and 7, 4300, which constitutes one loop) in thermal communication with the water loop, the chiller loop including a trim condenser (Figures 6 and 7, 1200b) in fluid communication with the chiller loop at a first fluid path of the trim condenser and the water loop at a second fluid path of the trim condenser (see Figures 6 and 7, 1200b takes in refrigerant from compressor 4310 on a first fluid path and water from the water loop on a second fluid path); and
an air conditioning system evaporator (Figures 6 and 7, 1200a) having a first fluid path and a second fluid path, the first fluid path of the air conditioning system evaporator being in fluid communication with an outlet of the first fluid path of the trim condenser (Figures 6 and 
the second fluid path of the air conditioning system evaporator is in fluid communication with the first condenser (Figure 6, the second fluid path of the air conditioning system evaporator 1200a gets water from the water loop and sends the water to the first condenser 1300).
Keisling does not teach wherein the second condenser is arranged in series with the first condenser so that the second condenser is in direct fluid communication with the first condenser, where the water loop is in fluid communication with the condensers such that water flows to the second condenser via the first condenser.
Ding teaches a chiller system wherein a medium to be cooled flows through a first evaporator (Figure 3, 240) and then a second evaporator (Figure 3, 140), wherein each evaporator has an associated refrigeration circuit (Figure 3, 120 and 220 are the compressors of separate circuits), wherein the condensers for the circuits are arranged in series, where a second condenser (Figure 3, 130) is in direct fluid communication with 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Keisling such that cooling water from the water loop flows through the first condenser and then directly to the second condenser, as taught by Ding, in order to increase the chilling capacity of Keisling. Such a modification would result in the claimed series condenser arrangement. Furthermore, the modification would place the air conditioning system evaporator in fluid communication with the second fluid path of the trim condenser via the first condenser and the second condenser because water would flow from 1200a, through the first condenser, through the second condenser, and into 1200b.
While Keisling does not teach wherein a fluid flowing through the chiller loop and a fluid flowing through the water loop flow in opposite directions through the trim condenser, the Examiner takes OFFICIAL NOTICE that arranging flow through a heat exchanger in a counterflow fashion is old and well known in the art to provide efficient heat exchange, as evidenced by Wikibooks (Heat Transfer/Heat Exchangers), see “Types of Heat 
Regarding claim 2, Keisling as modified teaches all of the limitations of the cooling system according to claim 1, 
wherein the first and second evaporator coils are microchannel evaporator coils (Keisling, paragraph [0105], lines 1-4).
Regarding claim 3, Keisling as modified teaches all of the limitations of the cooling system according to claim 1, 
wherein the chiller loop includes a compressor in fluid communication with a fluid output of the first fluid path of the air conditioning system evaporator and with a fluid input of the first fluid path of the trim condenser (Keisling, Figure 6, 4310, fluid output 4300a and fluid input 4300b).
Regarding claim 4, Keisling as modified teaches all of the limitations of the cooling system according to claim 3, 
wherein chilled water from the air conditioning system evaporator is in thermal communication with the first and second fluid circuits (Figure 6, water branches via 4210 to 1200a, is chilled, and flows back into 1300 of the circuit 
Regarding claim 5, Keisling as modified teaches all of the limitations of the cooling system according to claim 3, 
wherein water flow through the trim condenser is in a series (water can flow from 4210 to 1200a, through 4200f, through 1300 (where 1300 of each circuit is in series with each other), and then through 1200b) arrangement with water flow through the air conditioning system evaporator, the first main condenser, and the second main condenser.
Regarding claim 6, Keisling teaches a cooling system, comprising:
a first refrigerant circuit including a first evaporator coil in thermal communication with an air outtake flow to a heat load (Figures 3 and 7, evaporator 30, circuit 4003 which takes the form of the circuit in Figure 6) and a first condenser in fluid communication with the first evaporator coil (Figure 6, 1300);
a second refrigerant circuit including a second evaporator coil in thermal communication with an air intake flow from a heat load (Figures 3 and 7, evaporator 23, circuit 4002, which takes the form of the circuit in Figure 6) and a second condenser in fluid communication with the second evaporator coil (Figure 6, 1300),
the second evaporator coil disposed in airflow series with the first evaporator coil so that the air intake flow is fluidly coupled to the air outtake flow (Figures 3 and 7, air flows from 23 to 30),
a single water loop (Figures 6 and 7, 4200, which shows a single loop) in fluid communication with a free-cooling fluid cooler (Figure 7, 2151a-b and 2152a-b) and in fluid communication with the first condenser and the second condenser (Figures 6 and 7, 4200 is used to cool 1300 in both 4002 and 4003),
a single chiller loop (Figures 6 and 7, 4300, which shows one chiller loop) in thermal communication with the water loop, the chiller loop including 
a trim condenser having a first fluid path and a second fluid path (Figures 6 and 7, 1200b takes in refrigerant from compressor 4310 on a first fluid path and water from the water loop on a second fluid path); and
an air conditioning system evaporator (Figures 6 and 7, 1200a) having a first fluid path and a second fluid path, the first fluid path of the air conditioning system evaporator being in fluid communication with the first fluid path of the trim condenser (Figures 6 and 7, outlet from 1200b leads to 4311 which leads to a first fluid path of 1200a, the second fluid path of 1200a circulates water from loop 4200) and,
a compressor in fluid communication with an output of the first fluid path of the air conditioning system evaporator and with a fluid input of the first fluid path of the trim condenser (Figures 6 and 7, refrigerant is accepted into 4310 from 1200a’s first fluid path and inputs it into the first fluid path of 1200b),
wherein the first fluid circuit includes 
the first condenser (Figure 6, 1300) having 
a first fluid path (Figure 6, fluid path of 1300 attached to 4100b and 4100c) and 
a second fluid path (Figure 6, fluid path of 1300 attached to 4200d and 4200h), 
a first fluid receiver in fluid communication with the first fluid path of the first condenser (Figure 6, 4128), and 
a refrigerant pump in fluid communication with the first fluid receiver (Figure 6, 4120), 
the second fluid path of the first condenser being in fluid communication with the second fluid path of the air conditioning system evaporator (Figure 6, water splits at 4210, goes through 1200a at the second fluid path, and proceeds to the second fluid path of 1300 via 4200f),
wherein the second fluid circuit includes 
the second condenser (Figure 6, 1300 of 4002 in Figure 7) having 
a first fluid path (Figure 6, fluid path of 1300 attached to 4100b and 4100c) and 
a second fluid path (Figure 6, fluid path of 1300 attached to 4200d and 4200h), 
a second fluid receiver in fluid communication with the first fluid path of the second condenser (Figure 6, 4128), and 
a refrigerant pump in fluid communication with the second fluid receiver (Figure 6, 4120), 
wherein the water loop is in fluid communication with the second fluid path of the trim condenser (Figure 6, 1200b),
wherein water flows through the air conditioning system evaporator and the first condenser (¶144, a portion of water splits at 4210 to enter 1200a, whereas the rest flows into 1300, thus 1300 of 4003 in Figure 7 and 1200a of 4003 in Figure 7 are in parallel arrangement).
Keisling does not teach where the second condenser is arranged in series with the first condenser so that the second condenser is in direct fluid communication with the first condenser, where water output from the free cooling fluid cooler flows to the second condenser via the first condenser, where the second fluid path of the second condenser is in fluid communication with the second fluid path of the first main condenser and the water loop, where water flow through the trim condenser is in a parallel arrangement with water flow through the second condenser.
Ding teaches a chiller system wherein a medium to be cooled flows through a first evaporator (Figure 3, 240) and then a second evaporator (Figure 3, 140), wherein each evaporator has an associated refrigeration circuit (Figure 3, 120 and 220 are the compressors of separate circuits), wherein the condensers for the circuits are arranged in series, where a second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioning system of Keisling such that the water loop runs in series with the condensers 1300 from 4003 to 4001 in Figure 7 in order to increase chilling capacity. Such a modification would place the second condenser in series with the first condenser so that the second condenser is in direct fluid communication with the first condenser, where water output from the free cooling fluid cooler flows to the second condenser via the first condenser. Furthermore, since such a connection would connect the second fluid paths of 1300 from 4003 and 4002 in Figure 7 in series via the water loop as suggested by Ding, the second fluid path of the second condenser would be in fluid communication with the second fluid path of the first main condenser and the water loop, where water flow through the trim condenser 1200b of 4003 in Figure 7 is parallel with the water flowing through the second condenser 1300 of 4002 in Figure 7 because, as noted above, a portion of water is split at 4210 in 4003 of Figure 7. 
While Keisling does not teach wherein a fluid flowing through the chiller loop and a fluid flowing through the water loop flow in opposite directions through the trim condenser, the Examiner takes OFFICIAL NOTICE that arranging flow through a heat exchanger in a counterflow fashion is old and well known in the art to provide efficient heat exchange, as evidenced by Wikibooks (Heat Transfer/Heat Exchangers), see “Types of Heat Exchangers”, “In Line”, ¶3. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the trim condenser of Keisling to utilize a counterflow arrangement in order to increase heat exchange efficiency in the trim condenser.
Regarding claim 7, Keisling as modified teaches all of the limitations of the cooling system according to claim 4.
Keisling as modified does not teach wherein a refrigerant saturation temperature of the first fluid circuit is less than a refrigerant saturation temperature of the second fluid circuit.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known within the art that refrigerant saturation temperature is the temperature at which refrigerant changes from a liquid into a vapor and that in order to do so, the medium 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Keisling such that the saturation temperature of refrigerant in evaporator 30 is lower than that of evaporator 23 in order to ensure proper refrigerant evaporation in 30 (air giving heat to the refrigerant in 30 is colder than that giving heat to 23, therefore the saturation temperature in 30 must be lower to accommodate).
Regarding claim 9, Keisling as modified teaches all of the limitations of the cooling system according to claim 4, wherein the first refrigerant circuit further includes, 
a first fluid receiver in fluid communication with a first fluid path of the first condenser (Figure 6, 4128), and 
wherein the  first refrigerant pump is in fluid communication with the first fluid receiver (Figure 6, 4120), 
wherein a second fluid path of the first condenser being in fluid communication with the second fluid path of the air conditioning system evaporator (Figure 6, water 
Regarding claim 10, Keisling as modified teaches all of the limitations of the cooling system according to claim 3, wherein the second refrigerant circuit further includes, 
a second fluid receiver in fluid communication with a first fluid path of the second condenser (Figure 6, 4128), and wherein the second refrigerant pump is in fluid communication with the second fluid receiver (Figure 6, 4120).
Keisling does not teach where a second fluid path of the second condenser is in fluid communication with the second fluid path of the first main condenser and the water loop.
Ding teaches a chiller system wherein a medium to be cooled flows through a first evaporator (Figure 3, 240) and then a second evaporator (Figure 3, 140), wherein each evaporator has an associated refrigeration circuit (Figure 3, 120 and 220 are the compressors of separate circuits), wherein the condensers for the circuits are arranged in series, where a second condenser (Figure 3, 130) is in direct fluid communication with a first condenser (Figure 3, 230) such that cooling water flows to the second condenser via the first condenser (see Figure 3, water flows from 230 to 130 through the condensers, whereas the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioning system of Keisling such that the water loop runs in series with the condensers 1300 from 4003 to 4001 in Figure 7 in order to increase chilling capacity. Such a modification would place the second condenser in series with the first condenser so that the second condenser is in direct fluid communication with the first condenser, where water output from the free cooling fluid cooler flows to the second condenser via the first condenser. Furthermore, since such a connection would connect the second fluid paths of 1300 from 4003 and 4002 in Figure 7 in series via the water loop as suggested by Ding, the second fluid path of the second condenser would be in fluid communication with the second fluid path of the first main condenser and the water loop.
Regarding claim 11, Keisling as modified teaches all of the limitations of the cooling system according to claim 6, 
wherein the first and second evaporator coils are microchannel evaporator coils (Keisling, paragraph [0105], lines 1-4).
Response to Arguments
Applicant’s arguments, filed 05/11/2021, have been fully considered.
Applicant has argued that because Keisling discloses three separate and distinct cooling circuits coupled to the cooling water supply, each of which include first, second, and third circuits of their own (three water loops, three chiller loops, and three air conditioner system evaporators) that Keisling fails to disclose a single water loop, a single chiller loop, and a single air conditioning system evaporator.
However, the claim requires that the system “comprise” these features and as noted by Applicant Keisling does include distinct iterations of each of these features. Therefore, “single” iterations of the recited structures are present within the system of Keisling, albeit repeated throughout. Nevertheless, Keisling comprises singular occurrences of the claimed structures.
Applicant has argued that Ding does not remedy the deficiencies of Keisling with respect to “single” structures being present, but Ding is not relied upon to teach these structures herein and therefore the argument is moot.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCHYLER S SANKS/Examiner, Art Unit 3763